DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed after the mailing date of the Non-Final Rejection on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joe Muncy (Registration number 32334) and Kentaro Higuchi on 12/3/2021.

The application has been amended as follows: 

	Claim 1. A method for enhancing association rules, performed in an electronic apparatus with a controller, the method comprising:
performing an association rule algorithm to establish a list of established association rules, wherein the list of established association rules comprises at least one antecedent item set, at least one consequent item set and at least one original confidence, the at least one antecedent item set corresponds to the at least one consequent item set and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence;
training a model to establish vector(s) of the at least one antecedent item set and vector(s) of the at least one consequent item set according to the list of established association rules, wherein the vector(s) of the at least one antecedent item set corresponds to the at least one antecedent item set one-to-one, and the vector(s) of the at least one consequent item set correspond to the at least one consequent item set one-to-one; and 
establishing a list of enhanced association rules according to a predictive confidence, the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set, wherein is obtained as a dot product between one of the established of the established
wherein the conditional probability is further established based on the at least one antecedent item set and the at least one consequent item set that are disjoint from each other.


	Claim 8. An apparatus for enhancing association rules, comprising:
	a module for generating established association rules used for establishing a list of established association rules, wherein the list of established association rules comprises at least one antecedent item set, at least one consequent item set and at least one original confidence, the at least one antecedent item set corresponds to the at least one consequent item set and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence; and
	a module for enhancing association rules used for training a model to establish vector(s) of the at least one antecedent item set and vector(s) of the at least one consequent item set, wherein the vector(s) of the at least one antecedent item set corresponds to the at least one antecedent item set one-to-one, and the vector(s) of the at least one consequent item set correspond to the at least one consequent item set one-to-one,

	wherein a list of enhanced association rules is established according to a predictive confidence, the vector(s) of the at least one antecedent item set and the vector(s) of the at least one consequent item set, wherein the predictive confidence is obtained as a dot product between of the established vector(s) of the at least one antecedent item set and of the established vector(s) of the at least one consequent item set;
	wherein the conditional probability is further established based on the at least one antecedent item set and the at least one consequent item set that are disjoint from each other.


	Claim 15. A non-transitory computer readable medium having a software program stored therein, wherein when the software program is performed, an electronic apparatus with a controller performs a method for enhancing association rules, the method comprising:
	performing an association rule algorithm to establish a list of established association rules, wherein the list of established association rules comprises at least one antecedent item set, at least one consequent item set and at least one original confidence, the at least one antecedent item set corresponds to the at least one consequent item set and the at least one original confidence one-to-one, and each of the at least one original confidence is defined as a conditional probability of the consequent item set corresponding to the original confidence given the antecedent item set corresponding to the original confidence;
	training a model to establish vector(s) of the at least one antecedent item set and vector(s) of the at least one consequent item set according to the list of established association rules, wherein the vector(s) of the at least one antecedent item set corresponds to the at least one antecedent item set one-to-one, and the vector(s) of the at least one consequent item set correspond to the at least one consequent item set one-to-one; and
is obtained as a dot product between one of the established of the established

	wherein the conditional probability is further established based on the at least one antecedent item set and the at least one consequent item set that are disjoint from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121